Citation Nr: 1018431	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1941 to April 1944.  The appellant is the 
surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.

The appellant was scheduled to appear at the Detroit RO to 
have a personal hearing before a Veterans Law Judge.  
However, in April 2010 the appellant, through her 
representative, withdrew her request for a hearing.  See 
38 C.F.R. § 20.704(e) (2009). 

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) based on a continuous rating of totally 
disabled due to service-connected conditions for at least 10 
years before death has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  In essence, she claims that the Veteran's 
fatal carcinoma of the prostate was a result of his military 
service, to include his service-connected lymphatic 
filariasis with lymphadenopathy.  After having carefully 
considered the appellant's claim, and for reasons expressed 
immediately below, the Board finds that this case must be 
remanded for additional development.

Reason for remand

VCAA notice

The RO provided notice to the appellant under the Veterans 
Claims Assistance Act of 2000 (the VCAA) in a February 2008 
letter, in particular that the evidence for a cause of death 
claim must show "the veteran died from a service-connected 
injury or disease."  However, in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more 
detailed notice must be provided.

In Hupp, the Court indicated that in the context of a claim 
for VA death benefits, notice under 38 U.S.C.A. § 5103 must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO must provide the appellant with 
a VCAA letter which conforms to Hupp, 
discussed above.  A copy of the letter 
should be sent to the appellant's 
representative.  An appropriate amount 
of time should be provided for a 
response.

2.	The RO should request that the 
appellant provide any recent medical 
examination and treatment records 
pertaining to her claim for entitlement 
to service connection for the cause of 
the Veteran's death.  The RO should 
take appropriate steps to secure any 
records so identified and associate 
them with the Veteran's VA claims 
folder.

3.	After completing the above action, and 
any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above, the claim should be 
readjudicated. If the claim remains 
denied, a supplemental statement of the 
case should be provided to the 
appellant.  After the appellant has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

